Citation Nr: 0831009	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-01 105	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of VA hospital treatment in February and March 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1973 to February 
1977.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2003 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability as a result of VA hospital treatment in 
February and March 2003.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)), the 
Board finds that all notice and development action needed to 
fairly adjudicate the claim on appeal has not been 
accomplished.

The veteran contends that he currently suffers from chronic 
disability manifested by dizziness, lightheadedness, and 
blurred and distorted vision that is a result of medical 
treatment at a VA medical facility in February and March 
2003.  He asserts that such additional disability was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in failing to timely diagnose and treat 
a bleeding splenic artery aneurism.

A review of the evidence discloses that in February and March 
2003 the veteran was hospitalized at a VA medical facility 
for a spontaneous retroperitoneal bleed of undetermined 
origin.  In early March 2003, the veteran was hospitalized at 
the Loyola University Medical Center and underwent coil 
embolization of a bleeding splenic artery aneurysm; he was 
seen again in mid-March for abdominal pain.  

In October 2005, the veteran was seen at a VA outpatient 
clinic for what was assessed as chronic dizziness and 
lightheadedness that was most likely secondary to 
disequilibrium status post retroperitoneal bleed and aneurysm 
surgery.  When seen again in December, the impression was 
normal neurological examination, with no evidence of 
orthostatic changes in blood pressure to account for chronic 
dizziness, and no evidence of vestibular or cerebellar 
dysfunction.  In March 2006, the assessment was no clear 
relation of the veteran's persistent lightheadedness to 
patent foramen ovale.  On June optometric examination, the 
veteran complained of blurred near vision, and the assessment 
was ocular hypertension and refractive error.  In July, the 
impression was no clinical or laboratory evidence to 
substantiate cerebrovascular etiology of the veteran's 
lightheadedness, and no posterior circulation signs of 
ataxia/vertigo; the examiner commented that the cause and 
effect of the history of the veteran's major blood loss and 
lightheadedness remained speculative.

On that record, the Board finds that the veteran should be 
afforded a VA examination to determine whether he currently 
has any additional chronic disability manifested by 
dizziness, lightheadedness, and blurred and distorted vision, 
and if so, whether any such disability was proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
during hospitalization in February and March 2003, to include 
failing to timely diagnose and treat a bleeding splenic 
artery aneurism, or an event not reasonably foreseeable 
during VA hospitalization in February and March 2003.

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

On remand, the RO should also obtain copies of all records of 
outstanding medical treatment and evaluation of the veteran 
for complaints of dizziness, lightheadedness, and blurred and 
distorted vision at the Jesse Brown and Hines VA Medical 
Centers (VAMCs) from 2007 to the present time.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators, 
regardless of whether those records are physically on file.  
See Dunn v. West,        11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received, or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).  

Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO for the following action:

1.  The RO should obtain copies of all 
records of outstanding medical treatment 
and evaluation of the veteran for 
complaints of dizziness, lightheadedness, 
and blurred and distorted vision at the 
Jesse Brown and Hines VAMCs from 2007 to 
the present time.  In requesting these 
records, the AOJ should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination by 
a physician at an appropriate VA medical 
facility.  The entire claims folder must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should render opinions, 
consistent with the record and sound 
medical judgment, as to (a) whether the 
veteran currently has any additional 
chronic disability manifested by 
dizziness, lightheadedness, and blurred 
and distorted vision, and if so, (b) 
whether it is at least as likely as not 
(i.e., there is at least a  50% 
probability) that the proximate cause of 
any such disability was (1) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA during 
hospitalization in February and March 
2003, to include failing to timely 
diagnose and treat a bleeding splenic 
artery aneurism, or (2) an event not 
reasonably foreseeable during VA 
hospitalization in February and March 
2003.  In reaching his opinions, the 
physician should address the matter of 
whether, in evaluating the veteran in 
February and March 2003, the VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes reasons and bases for 
all determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

